Title: To Thomas Jefferson from William Thomson, 10 July 1807
From: Thomson, William
To: Jefferson, Thomas


                        
                            Abingdon Virginia, 10th July 1807
                        
                        I take the liberty of transmitting to you, Sir, by this days mail, the first pages of a little work, which I
                            have undertaken to write in the midst of professional labors & great bodily infirmity—In doing this I am well aware,
                            that I should subject myself in the estimation of some, to the imputation of gratifying my own vanity, at the expence of your time & trouble in glancing over, this ephemeral
                            work. The habits and expectations of my former life, were such as would not justify the conclusion—Without arrogating
                            much, I might, with truth say, that, my present situation resulted, from the wanton dissipation of time & of money.—Popularity & preferment were sacrificed to pleasure, they were offered & rejected. The characters I have attempted to
                            delineate are the first effort of my mind, which I have ventured to give to the public. How far, it may entitle me to hope
                            for future patronage in a more extensive work, which I now contemplate remains to be decided by those who will favor me
                            with their opinions on it—. The delicacy of your situation, & the nature of the subject, will of course preclude, me,
                            from the knowledge, of your sentiments.
                        For the last three years, I have been actively employed in collecting materials, for the history of the
                            Western country, making the Allegahny & the waters of Ohio, the limits of my investigation—. I have obtained &
                            committed to memorandums much authentic information—. The rapid growth, of the country, predicts its future importance in
                            the American Republic—As yet little or nothing is known about it—. The question then is,
                        Whether the condensing the whole in such a shape as to
                            serve at all events as a record, for some man, superior to myself in talents & in science to dilate & expand, would
                            not be desirable? Should you, Sir deem this letter worthy your attention I will feel myself, honored by transmitting to
                            you, the leading features of the work—Without pretending to deep research, in Natural history, or botany, yet having
                            originally whilst in Europe, devoted some time to their study, I have retained a sufficient stock, to give a general
                            account of the productions found in the country—With respect to the style I have taken the liberty, of subjecting to
                            your view, a specimen, which I am free to acknowledge abounds, with such inaccuracies, as time & attention may tend, to
                                chasten.
                        Whilst, Sir, it is true, that you are not bound, to express any opinions, as to the course which others may
                            pursue, & that it is a matter of Judgment & discretion, with the individual who chuses, to write yet on this subject I
                            believe you will feel a peculiar interest—. There is no branch of science, whose operation is more felt, on the morals of
                            mankind, than that of history. I am far, from believing myself, capable of diffusing its advantages I should feel
                            content, to deposit, my information, in the hands of any man, who could use it, with more reputation to himself and honor
                            to his country than I anticipate—My circumstances in life, are not propitious to the present undertaking, whilst my
                            health prevents the vigorous pursuit of the Law, I mention this circumstance as a reason, for my forming any plan of the
                            kind—.
                        Permit me now, to mention, Sir, as some apology for this intrusion, that I have been formerly honored with
                            your personal acquaintance, & perhaps, more known, from being the brother, of John Thomson of Petersburg, than any
                            traits of merit in my own character—. I have the honor to be Sir, Yours with the highest sentiments of respect
                        
                            Wm: Thomson
                            
                        
                    